Citation Nr: 1708631	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating, greater than 30 percent for recurrent migraine headaches due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1985 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Veteran appealed from the initial rating assigned, and in February 2011 this matter was remanded by the Board for additional development. 

The Veteran's claim for an increased rating for migraines was denied by the Board in January 2015. 

In July 2016, the Court of Appeals for Veterans Claims (CAVC) vacated the Board's decision and remanded it back to the Board. 

In addition to remanding the increased rating claim for migraines, the CAVC found that the Board failed to consider a reasonably raised claim for substance abuse secondary to TBI. 

Therefore, the issue of service connection for substance abuse secondary to a service-connected TBI been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

Throughout the entire initial rating period, migraine headaches due to TBI have been productive of frequent headaches and were capable of producing economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for migraine headaches due to TBI have been met or more nearly approximated at any time during the initial rating period on appeal. 38 USCA §§ 1155, 5103(a), 5103A, 5107(b)
(West 2014, 38 C. F. R. §§ 3.102 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 USCA § 1155, 38 C. F. R. §§ 4.1 4.2, 4.10 (2014).

In the July 2007 decision on appeal the Veteran was granted service connection for 'migraine concussive cephalgia," and a 10 percent initial evaluation was established effective September 11, 2006 under 38 C. F. R. §4.124a, Diagnostic Code (DC or Code) 8045-9304 (2006). Evidence included the Veteran's service treatment records which noted a head laceration after he fell down some stairs. There was no loss of consciousness. During an initial VA examination, however, the Veteran described the initial injury as being hit in the head with a shovel while trying to break up an altercation. During a subsequent VA examination he reported that the injury occurred after he was struck in the head when trying to break up an altercation in a brothel. The injury did not result in any loss of consciousness.

In a decision of March 2010, the Veteran's service connected disability was recharacterized as "recurrent migraine headaches due to traumatic brain injury," and a 30 percent initial evaluation was established, effective September 11, 2006 under 38 C.F.R § 4.124a, DC 8100 (2014). As the RO explained in its decision, the change in Code resulted in a higher rating for the service connected disability than would otherwise have been available under the prior Code.

The Board notes that it considered the current and prior criteria for TBI ratings in its January 2015 decision. The Board found that the only residual from the Veteran's TBI was migraine headaches which are rated under diagnostic code 8100.  The subsequent CAVC memorandum opinion found that there was additionally a plausible claim for substance abuse secondary to the Veteran's TBI. As noted in the Introduction, that claim has been referred to the RO for adjudication. That being said, the CAVC found that only other applicable rating or residual to the TBI to be migraine headaches contemplated under DC 8100. The CAVC, however, found that the Board did not properly consider the criteria for a 50 percent rating. This will be discussed below. 

Diagnostic Code 8100 provides for a 30 percent rating on evidence of characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 38 C F R §4 124a, DC 8100.

The January 2015 Board decision found that , white the Veteran's headaches were very frequent and completely prostrating,  they were not productive of severe economic inadaptability and therefore a 50 percent rating was not appropriate. 

The CAVC decision found that the Board violated the Court's precedent on defining "economic inadaptability". Pierce v. Principi¸18 Vet. App. 440,445-46 (2004). In Pierce, the Court examined the "productive of severe economic inadaptability" criterion for a 50% evaluation under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." 18 Vet.App. at 446. The Court explained that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . . rather than just a 50% rating." Id. The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to inability to secure or follow a substantially gainful occupation, which is the standard for TDIU. Id. (citing 38 C.F.R. § 4.16(a)). In addition, the Court in Pierce acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability. Id. at 445.

The CAVC, in this case, found that the Board violated Pierce "by imposing a requirement that the veteran's headaches rendered him unemployable to satisfy the severe economic inadaptability criterion for a 50% evaluation". Specifically, the CAVC noted that the Board cited Pierce's requirements but relied only on the March 2011 examiner's opinion which was an opinion as to the Veteran's TDIU claim (March 2011 examiner opines that Mr. [redacted]'s "claim of entitlement to individual unemployability is less likely as not . . . caused by or a result of service[-]connected disability/migraine headaches" and the RO is "requesting an opinion whether this service[-]connected residual deficit renders veteran unable to secure and maintain substantially gainful employment"). The Court found that the Board erred in relying on an opinion that used the unemployability standard for TDIU to find that the Veteran did not meet the "severe economic inadaptability" requirement. 

The Court also found that the Board erred in not considering whether the Veteran's headaches were capable of producing such inadaptability. The Court noted that the Board cited the March 2011 examiner's statement that the Veteran's migraines "while impactful in some ways, did not prevent him from being employed and he was capable of handling his own financial affairs".  The Court found that the Board did not explain whether the Veteran's headache symptoms including nausea, vomiting, sensitivity to light and sound, blurred vision, dizziness/lightheadedness and incapacitation were capable of producing severe economic inadaptability. 

The Board will reconsider the facts in light of the Court's guidance. At a June 2007 VA examination, the Veteran noted that he had worked as a cook from September 2006 to April 2007 and was currently unemployed and had difficulty holding a job. At an October 2009 VA examination, the Veteran reported that he had migraine headaches two to three times a week and took Zomig and Diclofenac. At a March 2010 examination, the Veteran reported migraines three times a week that lasted for two to three hours, were prostrating and caused nausea. The Veteran again indicated he was unable to keep a job. The examiner indicated that the Veteran had moderate recurrent post-traumatic migraine headaches associated with photophobia, nausea and vomiting. In March 2011, the Veteran had another VA examination where he reported headaches four times a week that lasted one to two and a half hours and were triggered by sunlight, noise, and stress, and caused nausea and vomiting four times a week. The Veteran reported that when the headaches occur, he is unable to eat or sleep and he turns off the television, darkens the room, takes medication and "waits it out". The examiner noted that the Veteran's headaches did affect his daily activities. The examiner opined that the Veteran's claim for TDIU is less likely than not caused by or is a result of service-connected migraine headaches. The examiner noted that the Veteran's headaches occur four times a week and last two and a half hours which translates into 1/4 but often only 1/10 of the work week. Additionally, the examiner noted that the Veteran recovers quickly from the headaches and if they happened when he was not at work, he would likely not need to miss work. Finally, the examiner noted that because the Veteran has photophobia and phonophobia associated with his migraine headaches, he would require a sedentary, quiet work environment. Also, the Veteran reported he did not go to sleep until 6:00 AM so the examiner opined that the veteran would likely be able to work third shift. 

In light of the Court's guidance to consider whether the Veteran's symptoms were capable of producing economic inadaptability, the Board finds that the evidence is at least in equipoise that the Veteran's migraine headaches that occur four times a week and last for two and a half hours and produce nausea, vomiting, photophobia and phonophobia are capable of producing severe economic inadaptability. While the March 2011 VA examiner notes that it is possible for the Veteran to work a sedentary job during the third shift, the evidence still supports a finding that his symptoms are certainly capable of severe economic inadaptability given even the serious restrictions on possible employment opined by the March 2011 VA examiner. 

Therefore, based on the evidence being at least in equipoise that the Veteran's migraine headaches at capable of producing severe economic inadaptability, the Veteran's migraine headaches warrant a 50 percent rating. 




ORDER

Entitlement to a higher initial rating of 50 percent for recurrent migraine headaches due to traumatic brain injury (TBI) is granted.




____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


